Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 8, and 15 being independent.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:
	In line 3, it appears that “same” should be changed to --the same as--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 7 of U.S. Patent No. 10,262,108 (“Reference Patent”) in view of U.S. Patent App. Pub. No. 2012/0130145 to Sabol et al. (“Sabol”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  For reference, a claim chart is presented below:
Present Independent Claim 1
Reference Patent Claims 1 and 2
1.        A method for determining patient triage categories, the method comprising: 
1.        A method of determining patient triage categories, the method comprising: 
receiving patient attribute data from a plurality of devices in a pre-hospital setting, the patient attribute data describing a patient in the pre-hospital setting, the receiving performed by a triage system having a processor, a non-transitory computer-readable medium, an interface, and a machine learning (ML) model, the ML model trained using a training data set and validated using a test data set, the training data set and the test data set configured from historical patient data, the historical patient data comprising patient data of a plurality of patients, the patient data including attributes describing the plurality of patients in the pre- hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting; 
applying, by the triage system, the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting; and 
presenting, by the triage system through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting.

on a triage system, developing a machine learning model, the triage system having a processor and a non-transitory computer-readable medium storing instructions, the instructions when translated by the processor implementing a triage module having an interface and the machine learning model, the developing comprising: 
inputting historical patient data to the triage module through the interface, the historical patient data including patient data of a plurality of patients,-the patient data including attributes describing the plurality of patients in a pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre- hospital setting; 
segmenting the historical patient data into a training set and a testing set; 
constructing a classifier using the training set and the testing set, the classifier configured to take as input at least one value for the attributes and, based on the at least one value, determine a patient triage category; and 
tuning the classifier according to a desired over triage rate or a desired under triage rate; 
receiving, through the interface from devices in the pre-hospital setting, patient attribute data describing a patient in the pre-hospital setting; 
applying the machine learning model to the collected patient attribute data to generate a triage category for the patient in the pre-hospital setting; and 
presenting, through the interface, the triage category for the patient in the pre-hospital setting.


2. The method of claim 1, wherein the developing further comprises validating the machine learning model using a validation data set.


As shown above, claims 1 and 2 of the Reference Patent disclose independent claim 1 of the present application except for the patient attributed data being received from a plurality of devices (underlined above).
Nevertheless, Sabol teaches ([0017]) that it was known in the healthcare informatics art to collect physiological and health-related data of a patient from a plurality of data capture devices and then process the acquired data to determine health related diagnoses and recommendations for the patient which advantageously enables a more complete assessment of the subject's overall health than that provided by a system or device that captures just one physiological or biological related parameter from a subject.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have collected the patient attribute data in claims 1-2 of the Reference Patent from a plurality of devices as taught by Sabol to advantageously enable a more complete assessment of the subject's overall health than that provided by a system or device that captures just one physiological or biological related parameter from a subject and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to a system (i.e., a machine), and claims 15-20 are directed to a computer program product including a non-transitory computer-readable medium (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:

	A triage system for determining patient triage categories, the triage system comprising:
	a processor;
a non-transitory computer-readable medium
an interface;
a machine learning (ML) model; and
stored instructions translatable by the processor for:
receiving patient attribute data from a plurality of devices in a pre-hospital setting, the patient attribute data describing a patient in the pre-hospital setting, the ML model trained using a training data set and validated using a test data set, the training data set and the test data set configured from historical patient data, the historical patient data comprising patient data of a plurality of patients, the patient data including attributes describing the plurality of patients in the pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting; 
applying the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting; and 
presenting through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because applying an ML model to patient attribute data to generate a triage category for a patient in the pre-hospital setting represents evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind with pen and paper.  For instance, a user could practically run patient attribute data (e.g., age, blood pressure, weight) through the branches of an already trained decision tree to arrive at a triage category for the patient.  Furthermore, determining a patient triage category constitutes “certain
methods of organizing human activity” because it relates to managing human behavior/interactions between people (triaging patients upon arrival at a hospital).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4, 11, and 18 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) because they merely further define steps that were already indicated as being part of the abstract idea (generating triage categories/scores).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A triage system for determining patient triage categories, the triage system comprising:
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
a non-transitory computer-readable medium(using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
an interface (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
a machine learning (ML) model (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
stored instructions translatable by the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for:
receiving patient attribute data from a plurality of devices in a pre-hospital setting (extra-solution activity as noted below, see MPEP § 2106.05(g)), the patient attribute data describing a patient in the pre-hospital setting, the ML model trained using a training data set and validated using a test data set, the training data set and the test data set configured from historical patient data, the historical patient data comprising patient data of a plurality of patients, the patient data including attributes describing the plurality of patients in the pre-hospital setting, the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting (mere field of use limitations as noted below, see MPEP § 2106.05(h)); 
applying the ML model to the patient attribute data received from the plurality of devices to generate a triage category for the patient in the pre-hospital setting; and 
presenting through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, the non-transitory CRM, the interface, the stored instructions, and presenting the generated triage category through the interface of the triage system, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of receiving patient attribute data from a plurality of devices in a pre-hospital setting, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the patient attribute data describing a patient in the pre-hospital setting and the historical patient data including patient data of a plurality of patients and describing the plurality of patients in the pre-hospital setting with triage categories assigned to the plurality of patients in the pre-hospital setting, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of the ML model for generating the triage category, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea at such high level of generality (see MPEP § 2106.05(f)).  Regarding the ML model being trained using a training data set and validated using a test data set configured from the historical patient data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 8 and analogous independent claims 1 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2, 9, and 16: These claims recite how the ML model includes an ensemble classifier and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 3, 10, and 17: These claims recite how the ensemble classifier includes a random forest, a rotation forest, or a boosting classifier thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 4, 11, and 18: These claims recite how the triage category is generated based on a desired over triage rate, a desired under triage rate, a triage guideline, or a combination thereof and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5, 12, and 19: These claims recites various types of attributes and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 6, 13, and 20: These claims recite how the patient attribute data includes the same or fewer attributes than those describing the plurality of patients and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 7 and 14: These claims recite how the pre-hospital setting represents a pre-hospital environment where first responders or emergency medical service personnel are assessing the patient or transporting the patient to a trauma center or hospital and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor, the non-transitory CRM, the interface, the stored instructions, and presenting the generated triage category through the interface of the triage system, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the patient attribute data describing a patient in the pre-hospital setting and the historical patient data including patient data of a plurality of patients and describing the plurality of patients in the pre-hospital setting with triage categories assigned to the plurality of patients in the pre-hospital setting, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of the ML model for generating the triage category, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea at such high level of generality (see MPEP § 2106.05(f)).  Regarding the ML model being trained using a training data set and validated using a test data set configured from the historical patient data, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving patient attribute data from a plurality of devices in a pre-hospital setting which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitation to not be unconventional it merely consists of receiving/transmitting data over a network.   See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Classification of patients by severity grades during triage in the emergency department using data mining methods” to Zmiri et al. (“Zmiri”) in view of U.S. Patent App. Pub. No. 2012/0130145 to Sabol et al. (“Sabol”):
Regarding claim 1, Zmiri discloses a method for determining patient triage categories (see Title), the method comprising: 
receiving patient attribute data (page 379, middle of right column discusses classifying a new patient based on the patient’s characteristics (attribute data); for instance, page 378, left column discusses medical information such as vital signs, patient complaints, demographics) from a [device] (vital signs would be received from a device)... in a pre-hospital setting (notwithstanding that the purpose of triaging is to classify/direct incoming patients into a particular department room/department of a hospital, but the top of the left column on page 379 discusses triaging of incoming patients at a triage station; accordingly, the received patient attribute data would be received in a “pre-hospital” setting), the patient attribute data describing a patient in the pre-hospital setting (again, the above-noted characteristics/attributes/information describes the patient in the pre-hospital setting), the receiving performed by a triage system having a processor (the end of the Abstract on page 378 notes how the triage classification model is implemented via a computer (a “triage system”) which would have a processor), a non-transitory computer-readable medium (a computer has a non-transitory computer-readable medium), an interface (a computer has an interface)), and a machine learning (ML) model (classification model in right column of page 378 which makes use of e.g., Naïve Bayes, decision trees, etc. (per the top of the right column on page 380) which are machine learning approaches), the ML model trained using a training data set (the middle of the right column on page 379 discusses learning from classified patient cases with severity grades provided by physicians (training data set)) and validated using a test data set (the middle of the right column on page 380 discusses using a 10-fold cross-validation to assess the validity of the DM/classification process; it is known that cross-validation involves breaking the training data up into test and validation groups to perform the cross-validation), the training data set and the test data set configured from historical patient data (as noted above, it is known that cross-validation involves breaking the training data up into test and validation groups to perform the cross-validation; per the middle of the left column on page 380, the training data is historical patient data), the historical patient data comprising patient data of a plurality of patients (per the middle of the left column on page 380, the training data is historical patient data of a plurality of patients), the patient data including attributes describing the plurality of patients in the pre-hospital setting (per the middle of the left column on page 380, the patient data included various attributes (e.g., age, sex, vital signs, etc.) of the patients upon their arrival to the ED and thus in the “pre-hospital setting” because the attributes/data described the patients before being triage classifications were determined by physicians), the attributes including triage categories assigned to the plurality of patients in the pre-hospital setting (per the middle of the left column on page 380, the patient attributes included triage severity levels; also see the top of the right column on page 380); 
applying, by the triage system, the ML model to the patient attribute data ... to generate a triage category for the patient in the pre-hospital setting (the middle of the right column on page 379 discusses using the classifier (ML model) to classify the new patient into a triage severity grade (category) in the “pre-hospital setting” based on their information/characteristics/attributes); and 
presenting, by the triage system through the interface of the triage system, the triage category generated by the ML model for the patient in the pre-hospital setting (as the “triage system” includes a computer having an interface as noted above and the system generates/outputs a triage category for the new patient, such outputted triage category would be presented through the interface).
While Zmiri discloses receiving patient attribute data from a device as noted above, Zmiri appears to be silent regarding receiving the patient attribute data from a plurality of devices.
Nevertheless, Sabol teaches ([0017]) that it was known in the healthcare informatics art to collect physiological and health-related data of a patient from a plurality of data capture devices and then process the acquired data to determine health related diagnoses and recommendations for the patient which advantageously enables a more complete assessment of the subject's overall health than that provided by a system or device that captures just one physiological or biological related parameter from a subject.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have collected the patient attribute data in Zmiri from a plurality of devices as taught by Sabol to advantageously enable a more complete assessment of the subject's overall health than that provided by a system or device that captures just one physiological or biological related parameter from a subject and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 5, the Zmiri/Sabol combination discloses the method according to claim 1, further including wherein the attributes further include vital signs of the plurality of patients determined at multiple points in the pre-hospital setting, patient demographics of the plurality of patients in the pre-hospital setting (the middle of the left column on page 380 discloses age/sex), any mechanism of injury pertaining to the plurality of patients in the pre-hospital setting, (the middle of the left column on page 380 discloses the main complaint and previous diagnoses) interventions given to the plurality of patients in the pre-hospital setting, any pre-hospital fluid given to the plurality of patients in the pre-hospital setting, medications given to the plurality of patients in the pre-hospital setting, patient management characteristics pertaining to the plurality of patients in the pre-hospital setting, any site of injury pertaining to the plurality of patients in the pre- hospital setting, any disposition pertaining to the plurality of patients in the pre-hospital setting, accuracy of any initial triage level assigned in the pre-hospital setting, any triage level assigned based on patient outcome or treatment, any bleeding status pertaining to the plurality of patients in the pre-hospital setting, any pulse character pertaining to the plurality of patients in the pre-hospital setting, or a combination thereof.

Regarding claim 6, the Zmiri/Sabol combination discloses the method according to claim 5, further including wherein the patient attribute data received by the triage system from the plurality of devices in the pre-hospital setting includes a number of attributes that is [the same as] or fewer than the attributes describing the plurality of patients in the pre-hospital setting (the middle of the left column on page 387 notes that the database of examples/cases expands over time; accordingly, the patient attributes received for the patient would be less than the attributes describing the plurality of patients).

Regarding claim 8, Zmiri discloses a triage system for determining patient triage categories (see Title; also, the end of the Abstract on page 378 notes how the triage classification model is implemented via a computer (a “triage system”)), the triage system comprising: 
a processor (a computer has a processor);
a non-transitory computer-readable medium (a computer has a non-transitory computer-readable medium);
an interface (a computer has an interface);
a machine learning (ML) model (classification model in right column of page 378 which makes use of e.g., Naïve Bayes, decision trees, etc. (per the top of the right column on page 380) which are machine learning approaches); and
stored instructions translatable by the processor (a computer has stored instructions executable by the processor).

The remaining limitations are disclosed by the Zmiri/Sabol combination as discussed above in relation to claim 1.

Claims 12 and 13 are disclosed by the Zmiri/Sabol combination as respectively discussed above in relation to claims 5 and 6.

Claims 15, 19, and 20 are disclosed by the Zmiri/Sabol combination as respectively discussed above in relation to claims 1, 5, and 6.

Claims 2-4, 9-11, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Classification of patients by severity grades during triage in the emergency department using data mining methods” to Zmiri et al. (“Zmiri”) in view of U.S. Patent App. Pub. No. 2012/0130145 to Sabol et al. (“Sabol”) as applied to claim 1 (in the case of claims 2-4), claim 8 (in the case of claims 9-11), and claim 15 (in the case of claims 16-18) above, and further in view of U.S. Patent App. Pub. No. 2012/0309030 to McKenna et al. (“McKenna”):
Regarding claim 2, the Zmiri/Sabol combination discloses the method according to claim 1, but appears to be silent regarding wherein the ML model comprises an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category.
Nevertheless, McKenna teaches (Abstract and [0033]) that it was known in the healthcare informatics art to utilize any of a random forest (ensemble) classifier, support vector machine, neural networks, or the like to calculate a diabetes score indicative of a level of risk of diabetes of a patient based on biomarkers/physiological data of the patient, where it is known that a random forest classifier uses multiple classification techniques (e.g., plurality of decision trees) to produce a “significantly significant predictor” of a predicted category/classification.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made for the ML model of the Zmiri/Sabol combination to have included an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category as taught by McKenna because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 3, the Zmiri/Sabol/McKenna combination discloses the method according to claim 2, further including wherein the ensemble classifier comprises a random forest classifier, a rotation forest classifier, or a boosting classifier (the ensemble classifier is a random forest classifier as noted above; similar to as discussed above, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made for the ML model of the Zmiri/Sabol combination to have included an ensemble classifier configured for utilizing multiple classification techniques to produce a statistically significant predictor of a patient triage category as taught by McKenna because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
Regarding claim 4, the Zmiri/Sabol/McKenna combination discloses the method according to claim 2, further including wherein, responsive to application of the ML model to the patient attribute data received from the plurality of devices, the ensemble classifier is operable to generate a triage classification score (the middle of the right column on page 379 of Zmiri discusses generating a triage severity grade/score for the new patient) and wherein, from the triage classification score, the ML model is operable to generate the triage category for the patient in the pre-hospital setting (the top of the right column on page 380 of Zmiri discusses a scale of 1-4; accordingly for instance, grade/score of “1” would be a “least severe” category while a grade/score of “4” would be a “most severe” category) based on a desired over triage rate, a desired under triage rate, a triage guideline (the top of the left column on page 379 and the top of the right column on page 380 of Zmiri discuss use of various severity scales (triage guidelines) such as a scale of 1-4 to classify patients by their conditions, vital signs, and resources necessary to diagnose and treat the patient), or a combination thereof.

Claims 9-11 and 16-18 are rejected in view of the Zmiri/Sabol/McKenna combination as respectively discussed above in relation to claims 2-4.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “Classification of patients by severity grades during triage in the emergency department using data mining methods” to Zmiri et al. (“Zmiri”) in view of U.S. Patent App. Pub. No. 2012/0130145 to Sabol et al. (“Sabol”) as respectively applied to claims 1 and 8 above, and further in view of U.S. Patent App. Pub. No. 2012/0041330 to Prichep et al. (“Prichep”):
Regarding claim 7, the Zmiri/Sabol combination discloses the method according to claim 1, further including wherein the pre-hospital setting represents a pre-hospital environment (notwithstanding that the purpose of triaging is to classify/direct incoming patients into a particular department room/department of a hospital, but the top of the left column on page 379 discusses triaging of incoming patients at a triage station; accordingly, the pre-hospital setting is a “pre-hospital” environment) ...
However, the Zmiri/Sabol combination appears to be silent regarding the pre-hospital environment specifically being one in which first responders or emergency medical service personnel are assessing the patient or transporting the patient to a trauma center or hospital.
Nevertheless, Prichep teaches ([0053], [0057], [0058]) that it was known in the healthcare informatics art for an emergency response technician to use an assessment device in an ambulatory setting (which would be while transporting a patient to a hospital) to classify the patient into different triage categories so that appropriate treatment can be quickly provided once the patient arrives at the hospital thereby leading to an improved overall clinical outcome.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made for the pre-hospital environment of the Zmiri/Sabol combination to specifically be one in which first responders or emergency medical service personnel are assessing the patient or transporting the patient to a trauma center or hospital as taught by Prichep so that appropriate treatment can be quickly provided once the patient arrives at the hospital thereby leading to an improved overall clinical outcome and because doing so amounts to combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claim 14 is rejected in view of the Zmiri/Sabol/Prichep combination as discussed above in relation to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for analyzing patient data to make various types of decisions/classifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686